Citation Nr: 0607655	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-36 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
tinnitus affecting each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to December 1945.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision in which 
the RO denied the veteran's claim for entitlement to separate 
10 percent ratings for tinnitus affecting each ear.  The 
veteran filed a notice of disagreement (NOD) in August 2005, 
and the RO issued a statement of the case (SOC) in November 
2005.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2005.

In March 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this case on 
the Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran, whose claim was filed in April 2005, 
experiences recurrent tinnitus; however, for all claims filed 
after June 13, 2003, VA regulation provides for only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.


CONCLUSION OF LAW

The claim of entitlement to separate 10 percent disability 
ratings for tinnitus affecting each ear lacks legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, to include 
§§ 4.25 and 4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In a November 2005 SOC, the veteran was notified of the 
reasons for the RO's decision and the legal authority 
governing his claim.  The Board finds that this is sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the appeal lacks legal merit; as 
the law and not the facts are dispositive, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 

II.  Analysis

The evidentiary record reveals that, in a March 2003 rating 
decision, the RO granted service connection for tinnitus, and 
assigned a 10 percent rating for this disability pursuant to  
the provisions of 38 C.F.R. § 4.87, Diagnostic Code (DC)  
6260.

In April 2005, the RO received a claim from the veteran for 
separate 10 percent disability ratings for tinnitus affecting 
each ear, based on 38 C.F.R. § 4.25 and the holding in Smith 
(Ellis) v. Nicholson," No.  01-623 (U.S. Vet. App. April 5, 
2005).

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (the Schedule), which 
is based on average impairment in earning capacity.  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service. The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).

At the outset, it must be noted that, because the veteran's 
claim was filed in April 2005, the current version of DC 6260 
(pursuant to which tinnitus is evaluated) is for application.  
Specifically, it is noted that DC 6260 was revised, effective 
June 13, 2003, to specifically provide that only a single 10 
percent evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2005).

Pursuant to 38 C.F.R. § 4.25, "except as otherwise provided 
in" the Schedule, disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately, as are all other 
disabling conditions, if any.  38 C.F.R. § 4.25(b) (2005).   
Thus, since DC 6260 specifically prohibits multiple ratings, 
separate ratings for tinnitus affecting each ear cannot be 
assigned pursuant to Section 4.25(b).

The Board also points out that the Smith case does not 
mandate any contrary conclusion in this case.  In Smith, the 
Court reversed a Board decision that had concluded that no 
more than a single 10 percent disability evaluation could be 
provided for tinnitus, whether perceived  as bilateral or 
unilateral, under prior regulations.  Specifically, the Court 
held that, under the pre-1999 and pre-June 13, 2003, versions 
of DC 6260, dual or separate ratings were required to be 
assigned for bilateral tinnitus.

In Smith, the Court also invalidated an opinion from the VA  
General Counsel issued in 2003, to the extent that it was  
inconsistent with 38 C.F.R. § 4.25(b) and the pre-June 2003 
version of DC 6260.  Specifically, the Court invalidated  
VAOPGCPREC 2-03's holding that DC 6260, as in effect prior to  
June 10, 1999, and as amended as of that date, authorized a  
single 10 percent disability rating for tinnitus, regardless 
of  whether tinnitus was perceived as unilateral, bilateral, 
or in the head. 

Thus, the Smith case is clearly inapposite to the facts of 
this  case, as that case dealt with a claim filed before the 
2003 revision of DC 6260.

Under these circumstances, the Board concludes that there is 
no legal basis upon which to award separate ratings for 
tinnitus in each ear pursuant to a claim filed well after 
June 13, 2003.  Where, as here, the disposition of the claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on lack of legal merit or lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to separate 10 percent disability ratings for 
tinnitus affecting each ear is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


